UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7267


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

WALLACE BROWN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00437-CCB-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace Brown, Appellant Pro Se. Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wallace     Brown    appeals      the    district     court’s     order

denying his motion for return of property.               We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Brown,   No.    1:07-cr-00437-CCB-1         (D.   Md.   filed    June   20,   2012;

entered June 21, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this    court   and   argument    would     not   aid   the

decisional process.



                                                                          AFFIRMED




                                        2